NUMBER 13-09-00297-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE CAREMARKPCS HEALTH, L.P., F/K/A 
ADVANCEPCS HEALTH, L.P.




On Petition for Writ of Mandamus.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


	Relator, CaremarkPCS Health, L.P., f/k/a AdvancePCS Health, L.P., filed a petition
for writ of mandamus in the above cause on June 12, 2009.  The Court requested and
received a response from the real parties in interest.  Relator has now filed an unopposed 
motion to dismiss the petition for writ of mandamus on grounds that the parties have
settled and compromised their differences.

	The Court, having examined and fully considered the unopposed motion to dismiss,
is of the opinion that relator has shown itself entitled to the relief sought.  Accordingly, the
motion to dismiss is GRANTED and the petition for writ of mandamus is hereby
DISMISSED.  See Tex. R. App. P. 52.8(a). 

									PER CURIAM


Memorandum Opinion delivered and
filed this 9th day of July, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).